Exhibit (e)(3) APPENDIX A To Master Distribution Agreement dated January 13, 2010 (As amended December 1, 2013) Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement CASH ACCOUNT TRUST Government & Agency Securities Portfolio Share Classes: Capital Assets Funds Shares, Davidson Cash Equivalent Plus Shares, Davidson Cash Equivalent Shares, DWS Government & Agency Money Fund, DWS Government Cash Institutional Shares, Government Cash Managed Shares, and Service Shares January 13, 2010 September 30, 2010 Money Market Portfolio Share Classes: Shares, Davidson Cash Equivalent Plus Shares, Davidson Cash Equivalent Shares, Premium Reserve Money Market Shares, and Service Shares January 13, 2010 September 30, 2010 Tax-Exempt Portfolio Share Classes: Capital Assets Funds Shares, Davidson Cash Equivalent Shares, DWS Tax-Exempt Cash Institutional Shares, DWS Tax-Exempt Money Fund, DWS Tax-Free Money Fund Class S, Service Shares, Tax-Exempt Cash Managed Shares, and Tax-Free Investment Class January 13, 2010 September 30, 2010 CASH RESERVE FUND, INC. Prime Series Share Classes:Managed Shares, Prime Institutional Shares, and Prime Shares January 13, 2010 September 30, 2010 DWS GLOBAL/ INTERNATIONAL FUND, INC. DWS Enhanced Emerging Markets Fixed Income Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Enhanced Global Bond Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DWS Global Growth Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Global Small Cap Growth Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS RREEF Global Infrastructure Fund Share Classes: Class A, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS INCOME TRUST DWS Core Fixed Income Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS Global High Income Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS Global Inflation Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS GNMA Fund Share Classes: Class A, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS High Income Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS Short Duration Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS Strategic Government Securities Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS Ultra-Short Duration Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 A-2 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DWS Unconstrained Income Fund Share Classes: Class A, Class B, Class C, and Class S February 1, 2011 September 30, 2011 DWS INSTITUTIONAL FUNDS DWS EAFE Equity Index Fund Share Class: Institutional Class January 13, 2010 September 30, 2010 DWS Equity 500 Index Fund Share Classes: Class S and Institutional Class January 13, 2010 September 30, 2010 DWS S&P 500 Index Fund Share Classes: Class A, Class B, Class C, and Class S April 29, 2011 September 30, 2011 DWS U.S. Bond Index Fund Share Classes: Class A, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS INTERNATIONAL FUND, INC. DWS Emerging Markets Equity Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Global Equity Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS International Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS International Value Fund Share Classes: Class A, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Latin America Equity Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 A-3 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DWS World Dividend Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS INVESTMENT TRUST DWS Capital Growth Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Core Equity Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Large Cap Focus Growth Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Mid Cap Growth Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS Small Cap Core Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DWS Small Cap Growth Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class February 1, 2011 September 30, 2011 DWS INVESTMENTS VIT FUNDS DWS Equity 500 Index VIP Share Classes: Class A, Class B, and Class B2 January 13, 2010 September 30, 2010 DWS Small Cap Index VIP Share Classes: Class A andClass B January 13, 2010 September 30, 2010 DWS MARKET TRUST DWS Alternative Asset Allocation Fund Share Classes: Class A, Class C, Class R, Class S, and Institutional Class April 29, 2011 September 30, 2011 DWS Diversified Market Neutral Fund Share Classes: Class A, Class C, Class S, and Institutional Class December 1, 2011 September 30, 2012 A-4 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DWS Global Income Builder Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Select Alternative Allocation Fund Share Classes: Class A, Class C, Class R, Class S, and Institutional Class December 1, 2011 September 30, 2012 DWS MONEY FUNDS DWS Money Market Prime Series Share Classes: DWS Cash Investment Trust Class A, DWS Cash Investment Trust Class B, DWS Cash Investment Trust Class C, DWS Cash Investment Trust Class S, and DWS Money Market Fund January 13, 2010 September 30, 2010 DWS MONEY MARKET TRUST Cash Management Fund Share Classes: Institutional Shares April 29, 2011 September 30, 2011 Cash Reserves Fund Institutional April 29, 2011 September 30, 2011 Daily Assets Fund Institutional November 1, 2011 September 30, 2012 DWS Money Market Series Share Class: Institutional Class January 13, 2010 September 30, 2010 NY Tax Free Money Fund Share Classes: Investment Class and Tax-Exempt New York Money Market Fund Class April 29, 2011 September 30, 2011 Tax Free Money Fund Investment Share Classes: Premier Shares April 29, 2011 September 30, 2011 DWS MUNICIPAL TRUST DWS Managed Municipal Bond Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Short-Term Municipal Bond Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 A-5 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DWS Strategic High Yield Tax-Free Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS PORTFOLIO TRUST DWS Core Plus Income Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Floating Rate Fund Share Classes: Class A, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS SECURITIES TRUST DWS Communications Fund Share Classes: Class A, Class B, Class C, and Institutional Class April 29, 2011 September 30, 2011 DWS Enhanced Commodity Strategy Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class April 29, 2011 September 30, 2011 DWS Gold & Precious Metals Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class March 1, 2011 September 30, 2011 DWS Health Care Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS RREEF Global Real Estate Securities Fund Share Classes: Class A, Class C, Class S, and Institutional Class April 29, 2011 September 30, 2011 DWS RREEF Real Estate Securities Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class April 29, 2011 September 30, 2011 A-6 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DWS RREEF Real Estate Securities Income Fund Share Classes: Class A, Class C, Class S, and Institutional Class September 20, 2013 September 30, 2014 DWS Technology Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class March 1, 2011 September 30, 2011 DWS STATE TAX-FREE INCOME SERIES DWS California Tax-Free Income Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DWS Massachusetts Tax-Free Fund Share Classes: Class A, Class B, Class C, and Class S August 1, 2011 September 30, 2011 DWS New York Tax-Free Income Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DWS TARGET DATE SERIES DWS LifeCompass 2015 Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DWS LifeCompass 2020 Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DWS LifeCompass 2030 Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DWS LifeCompass 2040 Fund Share Classes: Class A, Class C, and Class S January 13, 2010 September 30, 2010 DWS LifeCompass Retirement Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DWS TARGET FUND DWS Target 2014 Fund January 13, 2010 September 30, 2010 A-7 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DWS TAX FREE TRUST DWS Intermediate Tax/AMT Free Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS VALUE SERIES, INC. DWS Equity Dividend Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Large Cap Value Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Mid Cap Value Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS Small Cap Value Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DWS VARIABLE SERIES I DWS Bond VIP Share Class: Class A January 13, 2010 September 30, 2010 DWS Capital Growth VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DWS Core Equity VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DWS Global Small Cap Growth VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DWS International VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DWS VARIABLE SERIES II DWS Alternative Asset Allocation VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 A-8 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DWS Global Equity VIP Share Class: Class A January 13, 2010 September 30, 2010 DWS Global Growth VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DWS Global Income Builder VIP Share Class: Class A January 13, 2010 September 30, 2010 DWS Government & Agency Securities VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DWS High Income VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DWS Large Cap Value VIP Share Class: Class A and Class B January 13, 2010 September 30, 2010 DWS Money Market VIP Share Class: Class A January 13, 2010 September 30, 2010 DWS Small Mid Cap Growth VIP Share Class: Class A January 13, 2010 September 30, 2010 DWS Small Mid Cap Value VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DWS Unconstrained Income VIP Share Class: Class A January 13, 2010 September 30, 2010 INVESTORS CASH TRUST DWS Variable NAV Money Fund Share Classes: Capital Shares, Institutional Shares January 13, 2010 September 30, 2010 Treasury Portfolio Share Classes: DWS U.S. Treasury Money Fund Class S, Institutional Shares, Investment Class Shares, and Premier Money Market Shares January 13, 2010 September 30, 2010 TAX-EXEMPT CALIFORNIA MONEY MARKET FUND Share Classes: Institutional Shares and Premier Shares January 13, 2010 September 30, 2010 A-9 On behalf of the above-listed entities in Appendix A By:/s/John Millette Name:John Millette Title:Vice President & Secretary DWS INVESTMENTS DISTRIBUTORS, INC. By:/s/Robert Kendall Name:Robert Kendall Title:President By:/s/Caroline Pearson Name:Caroline Pearson Title:Secretary A-10
